Name: 2011/416/EU: Commission Implementing Decision of 14Ã July 2011 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2011 and amending Decision 2010/712/EU as regards the financial contribution from the Union for certain programmes approved by that Decision (notified under document C(2011) 4993)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  economic geography;  EU finance;  health;  management;  agricultural policy
 Date Published: 2011-07-15

 15.7.2011 EN Official Journal of the European Union L 185/77 COMMISSION IMPLEMENTING DECISION of 14 July 2011 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2011 and amending Decision 2010/712/EU as regards the financial contribution from the Union for certain programmes approved by that Decision (notified under document C(2011) 4993) (2011/416/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) and (6) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) provides that in order to be approved under the Union financial measures programmes submitted by the Member States must meet at least the criteria set out in the Annex to that Decision. (3) Commission Decision 2010/712/EU of 23 November 2010 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2011 and following years (3) approves certain national programmes and sets out the rate and maximum amount of financial contribution from the Union for each programme submitted by the Member States. (4) Spain submitted an amended programme for the monitoring and eradication of bluetongue to introduce compulsory vaccination against serotype 8 in certain regions following outbreaks of that disease. (5) Slovakia submitted an amended vaccination programme for the eradication of rabies to extend the area in which baits are distributed, following the occurrence of the disease in bordering areas of Poland. (6) Poland and Finland have submitted amended programmes for the eradication of rabies to include oral vaccination activities in certain areas of neighbouring third countries adjacent to the Union, in order to protect the Union from a reintroduction of rabies through the movement of infected wild animals across the common borders. (7) The Commission has assessed the amended programmes submitted by Spain, Poland, Slovakia and Finland from both the veterinary and the financial point of view. The programmes were found to comply with relevant Union veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. (8) The amended programmes submitted by Spain, Poland, Slovakia and Finland should therefore be approved. (9) Decision 2010/712/EU provides for a financial contribution from the Union for Slovakia for those oral vaccination activities included in the annual programme for the eradication of rabies in that Member State that are implemented in bordering areas of neighbouring third countries. In addition, that Decision provides for a financial contribution from the Union for Lithuania for those oral vaccination activities included in the multiannual programme for the eradication of rabies in that Member State that are implemented in bordering areas of neighbouring third countries. (10) It is therefore appropriate to also provide for a financial contribution from the Union for those parts of the programmes for the eradication of rabies in Poland and Finland that are implemented in bordering areas of neighboring third countries adjacent to the Union. (11) The approval by this Decision of the amended programmes for the eradication of rabies submitted by Poland and Finland has an impact on the amounts needed for carrying out the programmes for those Member States as approved under Decision 2010/712/EU. The maximum amount of Union financial contribution for the programmes for the eradication of rabies in Poland and Finland, laid down in that Decision, should therefore be adjusted accordingly. (12) Decision 2010/712/EU should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The amended programme for the monitoring and eradication of bluetongue submitted by Spain on 1 February 2011 is hereby approved for the period from 1 January 2011 to 31 December 2011. Article 2 The amended programmes for the eradication of rabies submitted by Poland on 5 April 2011, by Slovakia on 13 December 2010 and by Finland on 12 April 2011 are hereby approved for the period from 1 January 2011 to 31 December 2011. Article 3 Article 10 of Decision 2010/712/EU is amended as follows: (1) in paragraph 2, point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 800 000 for Bulgaria; (ii) EUR 620 000 for Estonia; (iii) EUR 1 450 000 for Hungary; (iv) EUR 7 110 000 for Poland; (v) EUR 5 000 000 for Romania; (vi) EUR 700 000 for Slovakia; (vii) EUR 200 000 for Finland.; (2) paragraph 4 is replaced by the following: 4. Notwithstanding paragraphs 2 and 3, for the parts of the Polish, Slovakian and Finnish programmes that will be implemented outside the Union territory, the financial contribution by the Union shall: (a) be granted only for the costs of the purchase and of the distribution of oral vaccine plus baits; (b) be at the rate of 100 %; and (c) not exceed: (i) EUR 630 000 for Poland; (ii) EUR 250 000 for Slovakia; (iii) EUR 65 000 for Finland.. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 July 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 309, 25.11.2010, p. 18.